United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE NAVY, U.S. MARINE
CORPS AIR STATION, Kaneohe Bay, HI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1269
Issued: March 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a March 24, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has more than three percent permanent impairment of his
left upper extremity, for which he previously received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted new evidence following the March 24, 2016 decision. However, since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On January 26, 2012 appellant, then a 56-year-old high voltage electrician, filed a
traumatic injury claim (Form CA-1) alleging that on January 23, 2012 he strained his left
shoulder as a result of lifting a steel clam shell door to access electrical switching point. He did
not stop work, but returned to work in a light-duty capacity. OWCP accepted his claim for left
shoulder strain.
On June 28, 2012 appellant underwent authorized left shoulder arthroscopy, superior
labral tear from anterior to posterior (SLAP) repair, decompression, anterior-inferior capsular
repair, and extensive debridement of the articular side rotator cuff tendon tear. He stopped work
and returned on July 18, 2012. Appellant filed a claim for leave buy back compensation (Form
CA-7) for the period June 27 to July 17, 2012. OWCP paid compensation for the period June 28
to July 17, 2012.
In August 2012 appellant retired from federal employment.
In a July 22, 2015 report, Dr. Gary Y. Okamura, a Board-certified orthopedic surgeon,
conducted a follow-up examination of appellant and related that x-ray scans showed a “little bit”
of arthritis in the acromioclavicular (AC) joint. Upon physical examination, he observed good
rotator cuff strength and normal strength involving the elbow flexors and supinator.
Dr. Okamura noted subacromial crepitus. Range of motion testing demonstrated forward flexion
to 170 degrees, external rotation to 40 degrees, and limited internal rotation. Dr. Okamura
reported that impingement signs and O’Brien’s tests were negative.
On August 24, 2015 appellant filed a claim for schedule award (Form CA-7).
By letter dated August 26, 2015, OWCP requested that appellant provide a medical report
from his treating physician with an opinion on whether he had reached maximum medical
improvement (MMI) and whether he had a permanent impairment rating utilizing the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
OWCP referred appellant, along with a statement of accepted facts (SOAF) and the
medical record, to Dr. Neelesh B. Fernandes, a Board-certified orthopedic surgeon and second
opinion examiner, in order to determine whether appellant sustained ratable permanent
impairment of his accepted left shoulder injury in accordance with the A.M.A., Guides.
In a narrative report dated February 4, 2016, Dr. Fernandes reviewed appellant’s history,
including the SOAF and medical records, and accurately described the January 23, 2012
employment injury. He related appellant’s complaints of left shoulder pain worsened with lifting
or working overhead. Upon physical examination of appellant’s left shoulder, Dr. Fernandes
observed tenderness to palpation at the left supraspinatus and infraspinatus tendons and
tenderness to palpation at the right supraspinatus, infraspinatus, and subscapularis tendons.
Neurological examination showed grossly intact light touch sensation in the bilateral upper
extremities. Dr. Fernandes provided a series of range of motion findings. He diagnosed left
shoulder pain secondary to SLAP tear, posterior labral tear, distal supraspinatus tear, distal

2

infraspinatus tear, and anterior capsule tear status post left shoulder arthroscopy. Dr. Fernandes
noted a date of MMI of February 11, 2013. He utilized the range of motion methodology set
forth in Table 15-34, page 475, Shoulder Range of Motion of the A.M.A., Guides due to
appellant’s decreased range of motion of the left shoulder, to calculate permanent impairment.
Dr. Fernandes reported that appellant had three percent upper extremity impairment due to
flexion to 150 degrees, three percent upper extremity impairment due to abduction to 160
degrees, and two percent upper extremity impairment due to external rotation to 40 degrees. He
calculated total motion deficit of the upper extremity impairment at eight percent. Dr. Fernandes
noted a grade modifier of 0 for functional history due to appellant’s QuickDASH score of 18,
which resulted in final left upper extremity permanent impairment of eight percent.
In a March 12, 2016 report, Dr. David H. Garelick, a Board-certified orthopedic surgeon
and OWCP medical adviser, reviewed the medical record, including Dr. Fernandes’ February 4,
2016 impairment rating report. He indicated that appellant was doing well following his left
shoulder surgery, but still had subjective complaints of residual left shoulder pain. Dr. Garelick
reported that physical examination of appellant’s left shoulder revealed good strength and wellhealed surgical incisions. Range of motion examination demonstrated 175 degrees of forward
flexion, 40 degrees of external rotation, and limited internal rotation. Dr. Garelick noted a
QuickDASH score of 18. He disagreed with Dr. Fernandes’ impairment rating of eight percent
permanent impairment of the left upper extremity because the impairment rating was based on
the range of motion methodology. Dr. Garelick quoted page 387 of the A.M.A., Guides,3 which
indicated that range of motion should only be used to determine actual impairment values when
it was not possible to otherwise define impairment. He referenced Table 15-5, page 404, of the
A.M.A., Guides utilizing the diagnosis-based impairment (DBI) methodology and opined that
appellant had three percent permanent impairment of the left upper extremity as the default value
for a SLAP tear. Dr. Garelick noted that there was no change to the award with the net
adjustment formula. He indicated that the date of MMI was February 11, 2013.
In a decision issued March 24, 2016, OWCP granted a schedule award for three percent
permanent impairment of the left upper extremity, based on Dr. Garelick’s March 12, 2016
report. The award ran from February 11 to April 17, 2013.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.4 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.5 FECA, however, does not specify
3

Physicians interchangeably cite to language in the first printing or the second printing when justifying use of
either range of motion or DBI methodology under the current edition of the A.M.A., Guides.
4

See 20 C.F.R. §§ 1.1-1.4.

5

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).

3

5 U.S.C.

the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.6
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).7 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.8
ANALYSIS
The issue on appeal is whether appellant has more than three percent permanent
impairment of his left upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the range of
motion methodology when assessing the extent of permanent impairment for schedule award
purposes.9 The purpose of the use of uniform standards is to ensure consistent results and to
ensure equal justice under the law to all claimants.10 In T.H., the Board concluded that OWCP
physicians are at odds over the proper methodology for rating upper extremity impairment,
having observed attending physicians, evaluating physicians, second opinion physicians,
impartial medical examiners, and district medical advisers use both DBI and range of motion
methodologies interchangeably without any consistent basis. Furthermore, the Board has
observed that physicians interchangeably cite to language in the first printing or the second
printing when justifying use of either range of motion or DBI methodology. Because OWCP’s
6

20 C.F.R. § 10.404. See also, Ronald R. Kraynak, 53 ECAB 130 (2001).

7

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
8

Isidoro Rivera, 12 ECAB 348 (1961).

9

T.H., Docket No. 14-0943 (issued November 25, 2016).

10

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

4

own physicians are inconsistent in the application of the A.M.A., Guides, the Board finds that
OWCP can no longer ensure consistent results and equal justice under the law for all claimants.11
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the March 24, 2016
decision. Following OWCP’s development of a consistent method for calculating permanent
impairment for upper extremities to be applied uniformly, and such other development as may be
deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper
extremity schedule award.
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
11

Supra note 9.

5

